Filed 12/15/15 P. v. Voight CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                         (Butte)
                                                            ----



THE PEOPLE,                                                                                  C079310

                   Plaintiff and Respondent,                                    (Super. Ct. No. CM006827)

         v.

CURTIS JAMES VOIGHT,

                   Defendant and Appellant.




         “On November 6, 2012, the California electorate approved Proposition 36,
otherwise known as the Three Strikes Reform Act of 2012 . . . which became effective
the next day [and which] enacted [Penal Code] section 1170.126, establishing a
procedure for an offender serving an indeterminate life sentence for a third strike
conviction . . . to file a petition for recall of sentence. [Citation.]” (Teal v. Superior
Court (2014) 60 Cal. 4th 595, 596-597.) “On November 4, 2014, the voters enacted
Proposition 47, the Safe Neighborhoods and Schools Act . . . , which went into effect the
next day. (Cal. Const., art. II, § 10, subd. (a).)” (People v. Rivera (2015)
233 Cal. App. 4th 1085, 1089.) Proposition 47 created a resentencing provision, codified



                                                             1
at Penal Code section 1170.18,1 which provides that a person currently serving a sentence
for certain designated felonies may petition for recall of the sentence to reduce the felony
to a misdemeanor. Defendant Curtis James Voight appeals from an order denying his
petition for relief under Proposition 36 and Proposition 47.
        Defendant’s petition was denied upon a determination that he was not eligible for
relief under either proposition because he had a prior conviction for violation of
subdivision (a) of section 288, committing a lewd and lascivious act on a child under the
age of 14. (§§ 667, subd. (e)(2)(C)(iv)(III), 1170.12, subd. (c)(2)(C)(iv)(III), 1170.126,
subd. (e)(3), 1170.18, subd. (i).)
        Counsel was appointed to represent defendant on appeal. Counsel filed an
opening brief setting forth the facts of the case and requesting this court to review the
record and determine whether there were any arguable issues on appeal. (People v.
Wende (1979) 25 Cal. 3d 436 (Wende).) Counsel advised defendant of his right to file a
supplemental brief within 30 days of the date of filing of the opening brief. More than
30 days elapsed, and we received no communication from defendant.
        Whether the protections afforded by Wende and the United States Supreme Court
decision in Anders v. California (1967) 386 U.S. 738 [18 L. Ed. 2d 493] apply to an appeal
from an order denying a petition brought pursuant to Proposition 36 or Proposition 47
remains an open question. Our Supreme Court has not spoken. The Anders/Wende
procedures address appointed counsel’s representation of an indigent criminal defendant
in the first appeal as a matter of right and courts have been loath to expand their
application to other proceedings or appeals. (See Pennsylvania v. Finley (1987) 481 U.S.
551 [95 L. Ed. 2d 539]; Conservatorship of Ben C. (2007) 40 Cal. 4th 529; In re Sade C.
(1996) 13 Cal. 4th 952; People v. Serrano (2012) 211 Cal. App. 4th 496; People v. Dobson




1   Undesignated statutory references are to the Penal Code.

                                              2
(2008) 161 Cal. App. 4th 1422; People v. Taylor (2008) 160 Cal. App. 4th 304; People v.
Thurman (2007) 157 Cal. App. 4th 36; Glen C. v. Superior Court (2000) 78 Cal. App. 4th
570.) Nonetheless, in the absence of published authority to the contrary, we will adhere
to Wende in the present case, where counsel has already undertaken to comply with
Wende requirements and defendant has been afforded the opportunity to file a
supplemental brief.
      Having undertaken an examination of the record, we find no arguable error that
would result in a disposition more favorable to defendant.
                                    DISPOSITION
      The judgment is affirmed.



                                                             RAYE           , P. J.



We concur:



        BLEASE             , J.



        MAURO              , J.




                                            3